Case: 17-60433      Document: 00514245352         Page: 1    Date Filed: 11/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals
                                    No. 17-60433                                      Fifth Circuit

                                  Summary Calendar                                  FILED
                                                                            November 21, 2017
                                                                               Lyle W. Cayce
PATRICIA REED,                                                                      Clerk

                                                 Plaintiff-Appellant
v.

MADISON COUNTY, MISSISSIPPI,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:16-CV-51


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Patricia Reed, an African-American formerly
employed by the detention center operated by Defendant-Appellee Madison
County, Mississippi, appeals the summary judgment of the district court that
dismissed Reed’s claim of racial discrimination in her firing. Reed’s appeal is
based on her assertion of pretext in the County’s denial of racial discrimination
in hiring a Caucasian to replace Reed. The district court determined that there


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60433    Document: 00514245352        Page: 2   Date Filed: 11/21/2017



                                 No. 17-60433
was no genuine issue of material fact in Reed’s claim of pretext and granted
the County’s Motion for Summary Judgment, dismissing Reed’s action.

      We have now reviewed the record on appeal, including the briefs of the
parties and the district court’s extensive Opinion and Order of May 9, 2017,
and we are satisfied that the district court’s reasoning and conclusion are not
merely free of error, but support its Final Judgment dismissing Reed’s action
with prejudice. We affirm that judgment for essentially the same reasons set
forth in the district court’s Opinion and Order.

AFFIRMED.




                                       2